Citation Nr: 1043865	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 rating 
decision of the Salt Lake City, Utah RO.  

Although the RO, in effect, reopened the claim of service 
connection for a left knee disability and denied the matter on 
the merits (see February 2009 statement of the case (SOC)), the 
question of whether new and material evidence has been received 
to reopen such claim must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  The Board has characterized the issue 
accordingly.

The Veteran also initiated appeals of denials of two further 
claims by the January 2008 RO decision.  His substantive appeal 
(on a March 2009 VA Form 9) limited his appeal to the matter 
pertaining to left knee disability, and that is the only issue 
before the Board.


FINDINGS OF FACT

1.  An unappealed December 1980 rating decision denied the 
Veteran's claim of service connection for a left knee disability 
(status postoperative left knee with possible internal 
derangement) based essentially on findings that his left knee 
injuries in service were acute and resolved, and that his current 
chronic left knee disability was due to a postservice injury (and 
its surgical treatment), and was unrelated to service.  

2.  Evidence received since the December 1980 rating decision 
does not tend to relate the Veteran's current left knee 
disability (now post total knee replacement (TKR)) to his 
military service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for a 
left knee disability; and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of 
service connection for a left knee disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  February 2007 and June 2007 letters provided notice 
in accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  He was also informed of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  With a claim 
to reopen a claim that was denied by a previous final rating 
decision the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach unless a previously 
denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The 
appellant has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Historically, an unappealed December 1980 rating decision denied 
the Veteran's claim of service connection for a left knee 
disability based on findings that the several left knee injuries 
noted in his STRs were acute and resolved following treatment in 
service, and that the current chronic left knee disability was 
due to a postservice injury in 1974 or 1975 (and thus was 
unrelated to service).  That decision is final.  38 U.S.C.A. 
§ 7105.  

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence of record at the time of the December 1980 rating 
decision included the Veteran's STRs which show that on several 
occasions in service he was seen for left knee complaints.  In 
April 1966, he fell and struck his knee and reported tenderness 
of the patella; X-rays showed no significant abnormalities.  In 
February 1969, he was hospitalized for two days after complaining 
of knee pain without trauma on standing for long periods of time; 
X-rays again showed no significant abnormalities; he was released 
on light duty profile.  In March 1970, he complained of recurrent 
left knee discomfort; X-rays once more showed no significant 
abnormalities.  On service separation examination, there were no 
complaints pertaining to the left knee.  Also of record in 
December 1980 were postservice private treatment records, which 
showed that the Veteran was admitted in May 1975 for a medial 
meniscus tear with bursitis of the medial hamstrings; he 
underwent surgical repair; the records noted a knee injury 
playing football in service which did not require surgery (and 
that the Veteran returned to duty without problem after three 
weeks on disability profile).  The postservice records did not 
relate the 1975 injury and surgical repair to injuries in 
service.  The record also included an October 1980 VA examination 
which produced a diagnosis of status postoperative left knee with 
possible residual internal derangement of the knee.  The examiner 
noted a twisting left knee injury, but did not offer an opinion 
regarding as nexus between current left knee disability and the 
Veteran's service/injuries therein.  The record also included 
statements from the Veteran relating his postservice left knee 
disability to injuries in service. 

Evidence received since the time of the December 1980 rating 
decision consists essentially of VA and private treatment records 
(which show that the Veteran has undergone several more left knee 
surgeries (to include TKR); the records do not include an opinion 
relating the current left knee disability to the Veteran's 
service/complaints therein.  

Because service connection for the Veteran's left knee disability 
was denied in December 1980 based on a finding that such 
disability was unrelated to his service/knee complaints therein, 
for evidence to be new and material in this matter, it would have 
to tend to relate current left knee to the Veteran's 
service/complaints and injuries therein.  

The VA and private treatment records received are merely 
cumulative (and therefore not new) evidence.  They show ongoing 
treatment, including surgery (and a TKR) for left knee 
disability, but do not contain any new information or medical 
opinion relating the disability to the Veteran's active 
service/complaints therein.  It was previously established, and 
is not in dispute that the Veteran has the left knee disability 
he seeks to have service-connected.  

The Veteran's own assertions relating his current left knee 
disability to service are repetitions of what he previously 
alleged, and likewise are not new evidence.   
In summary, no evidence received since the December 1980 rating 
decision is new evidence that tends to prove that the Veteran's 
left knee disability is related to his military service.  
Therefore, the additional evidence received since December 1980 
does not address the unestablished fact necessary to substantiate 
the claim of service connection for a left knee disability; does 
not raise a reasonable possibility of substantiating such claim; 
and is not new and material.  Accordingly, the claim may not be 
reopened.  


ORDER

The appeal to reopen a claim of service connection for a left 
knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


